Judge Underwood,
delivered the opinion of the court.
According to the allegations of the bill Adkisson and company, were necessary parties; we therefore think it was erroneous to dismiss the bill absolutely. If it be said that the answer of Triplett shews that all proper parties were before the court, we reply, that the allegations of that answer are not *518sustained by proof. We think the defendants were bound to shew title. The case of Taylor vs. Patrick; I. Bibb, 168, does not apply. There Patrick had a claim founded on the records of the country, which might be said to be of doubtful character. Here it does not appear that Triplett, or those whom he represented have any claim whatever.
Decree reversed, and cause remanded, with directions to dismiss the bill without prejudice, unless proper partiés are made within a reasonable time.
No costs are allowed in this court in favorof plaintiff or defendants.